Citation Nr: 1039913	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the left eardrum.

2.  Entitlement to service connection for the residuals of a 
right inguinal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to December 
1995.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified at a hearing at the RO before the 
undersigned Member of the Board in August 2007.

This appeal was previously before the Board in December 2007, 
when the issues also included entitlement to service connection 
for bilateral hearing loss and entitlement to service connection 
for tinnitus.  All four issues were remanded to the AMC/RO for 
additional development.  Afterwards, service connection for 
bilateral tinnitus and bilateral hearing loss was granted in a 
September 2008 rating decision.  These grants are considered to 
be full grants of the benefits sought on appeal.  Consequently, 
these issues are no longer before the Board.  

The issues of entitlement to service connection for the residuals 
of an injury to the left eardrum and the residuals of a right 
inguinal hernia continued to be denied, and they were returned to 
the Board for further consideration.  Consequently, they were 
remanded for additional development in May 2010.  Unfortunately, 
the Board will find that the requested development was not 
completed.  The Board regrets the additional delay, but the 
appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The development requested by the December 2007 remand included a 
VA examination to determine the etiology of the Veteran's right 
hernia.  The examiner was to opine as to whether or not it was at 
least as likely as not that the right inguinal hernia for which 
the Veteran underwent surgery in June 1996 was related to 
service.  There is a brief private medical opinion on file noting 
a relationship without any particular medical basis.  Recent 
United States Court of Appeals for Veterans Claims (Court) 
guidance has suggested that such opinions are not adequate for 
the basis of a decision.

The Veteran was provided with a VA examination in January 2008.  
However, the examination report did not contain the requested 
opinion.  The claims folder was apparently returned in order to 
obtain the requested opinion, but in a May 2008 addendum the 
examiner notes that he is unable to answer the question as the 
two operative reports were not available.  A February 2009 
examination report contains the current findings but did not 
address the etiology of the hernia.  A September 2009 note merely 
provides additional copies of the January 2008, May 2008, and 
February 2009 reports but again fails to provide any additional 
information as to the etiology of the hernia.

At this juncture, the Board notes that in spite of what was 
stated in the May 2008 addendum, the June 1996 operative report 
is contained in the claims folder.  There is no indication that 
it has been reviewed by any of the examiners.  The Veteran has 
not responded to requests to provide the records of a hernia 
surgery he reportedly underwent as a child.

Therefore, this issue was remanded again in May 2010 in order to 
obtain the opinion requested by the previous remand.  The remand 
instructed that the claims folder be forwarded to a specialist 
qualified to express an opinion as to the etiology of the 
Veteran's right inguinal hernia.  An additional examination was 
to be scheduled only if deemed necessary by the examiner.  

The record shows that the Veteran was notified in a May 2010 
letter that additional development was required in his appeal.  
He was also notified that if an examination was needed, he would 
be notified.  The record further indicates that the Veteran was 
scheduled for another examination, and that he received timely 
notification of the examination by another May 2010 letter.  He 
failed to report.  Unfortunately, there is no indication in 
the record whether or not the claims folder was ever 
forwarded to the specialist, and there is no indication 
from any VA doctor that an additional examination is 
required in order to provide the necessary opinion.  

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  The December 2007 Board remand requested that the 
examiner provide an opinion as to whether or not the right 
inguinal hernia that was repaired in June 1996 was related to 
service (as suggested by the private opinion).  It did not 
request that the matter of whether or not this disability 
preexisted service or was aggravated by service be addressed.  
The requested opinion has not been provided.  Therefore, the 
Board finds that the claims folder must once again be returned so 
that it can be forwarded to a qualified specialist to obtain the 
necessary opinion.  It must be documented that the 
specialist reviewed the folder and, if an examination is 
deemed necessary by the specialist, this should also be so 
documented in the claims folder.  

Similarly, the December 2007 remand requested that the Veteran be 
afforded an examination of his left ear, and the examiner was to 
provide an opinion as to whether or not any left eardrum 
perforation was related to the symptoms described in the June 
2005 lay statements regarding an injury to the left ear during an 
exercise on the flight line.  Although the Veteran was provided 
with VA examinations in January 2008, February 2008, March 2008, 
and August 2008, the examiner did not provide an opinion as to 
the etiology of the perforation of the Veteran's left eardrum.  
This was presumably because a perforation of the left eardrum was 
not found on those examinations.

However, the Board notes that private medical records show the 
Veteran was seen for treatment of a left eardrum perforation as 
recently as March 2004.  This treatment was referenced in the 
December 2007 remand.  The requirement that there be a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  Therefore, given the March 2004 finding as well 
as the opinion requested by the December 2007 remand, the Board 
again remanded this appeal in May 2010 to determine whether or 
not any perforation of the left eardrum, including that noted in 
March 2004, may be the result of the injury sustained in service.  
Once again, an additional examination was to be scheduled only if 
deemed necessary by the examiner.  

Unfortunately, as with the other claim on appeal, the record 
shows that the Veteran was scheduled for another examination, he 
received timely notification of the examination, but he failed to 
report.  However, there is no indication in the record 
whether or not the claims folder was ever forwarded to the 
specialist, and there is no indication from any VA doctor 
that an additional examination is required in order to 
provide the necessary opinion.  Therefore, this appeal must 
again be remanded in order to forward the claims folder to an 
appropriate specialist, and to document whether or not this 
specialist requires another examination before providing the 
necessary opinion.  If not, the necessary opinion should be 
obtained without an examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should forward the 
Veteran's claims folder to an ear, nose 
and throat specialist.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that any left eardrum perforation to 
include the left ear perforation noted in 
private records dated from March 2003 to 
March 2004 be related to the injury and 
symptoms described in the June 2005 lay 
statements.  An additional examination 
should be scheduled only if it is deemed 
necessary by the examiner.  It must be 
documented in the claims folder that 
it was forwarded to the specialist 
and, if another additional examination 
is deemed necessary, a statement from 
the examiner to this effect must also 
be documented in the claims folder.  
The examiner should provide a complete 
rationale including the reasons and bases 
for all conclusions reached.  If the 
examiner determines that an opinion cannot 
be expressed without resort to mere 
speculation, any missing evidence that 
might enable the opinion to be expressed 
should be noted.  If there is no such 
evidence, the examiner should provide the 
reasons and bases as to why any opinion 
would be speculative.

2.  The RO/AMC should forward the 
Veteran's claims folder to a specialist 
qualified to express an opinion as to the 
etiology of the Veteran's right inguinal 
hernia.  The examiner should be requested 
to render an opinion regarding whether it 
is at least as likely as not (probability 
50 percent or greater) that the right 
inguinal hernia for which the Veteran 
underwent repair in June 1996 is related 
to service.  The examiner's attention is 
directed to the June 1996 surgical report 
in the claims folder, as well as the 
January 2006 opinion from a private 
doctor.  An additional examination should 
be scheduled only if it is deemed 
necessary by the examiner.  It must be 
documented in the claims folder that 
it was forwarded to the specialist 
and, if another additional examination 
is deemed necessary, a statement from 
the examiner to this effect must also 
be documented in the claims folder.  
The examiner should provide complete 
rationale including the reasons and bases 
for all conclusions reached.  If the 
opinion is different from the January 2006 
private opinion, the examiner should 
attempt to reconcile the differences.  If 
the examiner determines that an opinion 
cannot be expressed without resort to mere 
speculation, any missing evidence that 
might enable the opinion to be expressed 
should be noted.  If there is no such 
evidence, the examiner should provide the 
reasons and bases as to why any opinion 
would be speculative.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


